UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6339


STEVE CARL CHADWICK-EL,

                Plaintiff – Appellant,

          v.

PATRICIA S. CONNOR, U.S. Court Clerk,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-03331-RDB)


Submitted:   July 27, 2010                  Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Steve Carl Chadwick-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steve   Carl     Chadwick-El    appeals      the    district     court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint.                     We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                          See

Chadwick-El v. Connor, No. 1:09-cv-03331-RDB (D. Md. Jan. 7,

2010).     We dispense with oral argument because the facts and

legal    contentions   are     adequately    presented         in   the    materials

before   the   court   and    argument     would   not    aid       the   decisional

process.

                                                                            AFFIRMED




                                      2